DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent No. 10,307,558 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance of claims 1-32.
	Regarding independent claim 1 and dependent claims 2-32, the Examiner notes that the invention as detailed in claim 1 differs from common gas flow indicating structures in that the indicator element remains stationary upon the presence of flow, and that an additional concealment member, which initially hides the indicator from view, moves out of the viewable window as flow enters the device, thus exposing the stationary indicator. This mechanism differs from common gas or flow indicator devices in that typically the indicator itself is the element that is translated upon flow entering the device, such as the device disclosed in Figure 3 of US 2007/0221223 A1. The Examiner has not found any teachings which contain all of the claimed structure and operates in the same manner as detailed in claim 1. 
Specifically, the prior art of record does not disclose or clearly suggest a gas flow indictor device including:
a concealment member that is movable from the first end of the housing in response to a sufficient pressure generated by gas flow from the inlet port to the outlet port against the action of a biasing member acting to bias the concealment member to the first end the concealment member having an annular peripheral skirt that, under the bias of the biasing member on the concealment member, is receivable into the annular space, such that one of opposite ends of the skirt is able to seal against an annular surface of the housing at or adjacent to an end wall of the housing at the first end of the housing, with the concealment member also including, at the other of the opposite end of the skirt, a transverse wall that defines an opening through which the flow of gas from Preliminary Amendment Page 4the inlet port to the outlet port is able to pass, with the opening providing resistance to such flow; with the arrangement such that the one of opposite ends of the skirt is able to be held in sealing engagement with the annular surface at or adjacent to the end wall of the housing whereby the indicator member is concealed or obscured from view, through a laterally adjacent viewing window portion of the housing, when there is no gas flow or a gas flow rate generating less than the sufficient pressure but such that, with increasing gas flow rate the sufficient pressure is achieved and the bias of the biasing member is thereby overcome to enable the concealment member to move towards the second end of the housing and expose the indicator member to view through the viewing window portion of the housing and provide a visual indication indicative of gas flow,
	In combination with the remaining limitations of the claim. 
	Additionally, independent claim 1 and dependent claims 2-9 further describe a “fitting member” mounted at the second end of the housing, comprising an engagement portion that extends from a central hub, that is both tapered and stepped intermediate of its ends, in order to restrict movement of the internal spring. Newman et al. (US 2010/0282253) discloses a similar indicating structure that comprises a cap mounted on the second end of the housing containing a support structure extending from a central hub that is coupled to one end of the spring, but does not teach a tapered and/or stepped configuration, or an annular abutment shoulder being defined at the step, as further described in claim 8.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7427.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/Examiner, Art Unit 3785          

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785